Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

POWER SUPPLY SYSTEM AND CONTROL METHOD THEREFOR

Examiner: Adam Arciero	S.N. 16/634,954	Art Unit: 1727          September 27, 2021

DETAILED ACTION
The Application filed on January 29, 2020 has been received.  Claims 8-14 are currently pending and have been fully considered.  Applicant’s response to restriction requirement filed on July 26, 2021 has been received.  

Election/Restrictions
Applicant’s election of Group I in the reply filed on July 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
However, claims 8-13 are allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, contains all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on June 24, 2021, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior arts of record, Aso (US 2006/0088738 A1; as listed in the Chapter II written opinion); Okuyoshi (JP 2011008988; as listed in the Chapter II written opinion); Uehara et al. (JP 2009-118729 A; as found in the international search report and IDS filed on January 29, 2020); Jomori et al. (US 2014/0335433 A1); Wake et al. (US 2008/0248351 A1); Kumada et al. (US 2018/0375135 A1; as found in IDS dated June 14, 2021); and Ham et al. (US 2012/0053766 A1; as found in IDS dated June 14, 2021), do not specifically disclose, teach, or fairly suggest the claimed control method and control device for the claimed power supply system, wherein the method and the programmed control device: determine if a temperature of the claimed battery is equal to or less than a predetermined temperature; and discharge said battery to the fuel cell system when the temperature of the battery is equal to or less than the predetermined temperature; and start the fuel cell system to operate when a charging amount of the battery is equal to or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADAM A ARCIERO/Examiner, Art Unit 1727